The Attorney General has filed the following motion to dismiss the appeal:
"Comes now the State of Oklahoma by the Attorney General and, appearing specially for the purpose of this motion, moves the court to dismiss the appeal herein, and as grounds therefor shows: That plaintiff in error was prosecuted for the offense of assault with intent to kill; that he was convicted of aggravated assault, and the punishment was assessed at confinement in the county jail for thirty days. That the judgment was rendered on August 9, 1911; that on February 6, 1912, a case-made was filed in this court, but no petition in error was filed at said time or at any other time."
No answer to said motion has been filed. When the case was called for trial on this day on the regular assignment no appearance was made on behalf of the plaintiff in error. The motion to dismiss the appeal is therefore allowed and the cause remanded to the *Page 729 
district court of Beaver county with direction to enforce its judgment therein.